THE QUIZNO'S FRANCHISE COMPANY FRANCHISE AGREEMENT THE QUIZNO'S FRANCHISE COMPANY FRANCHISE AGREEMENT TABLE OF CONTENTS EXHIBITS 1 Addendum Location and Initial Franchise Fee 2 Addendum QUIZNO'S Classic Subs Express Facility 3 Addendum Special Products Program 4 Authorization Agreement for Prearranged Payments 5 Statement of Ownership 6 Guaranty and Assumption of Franchisee's Obligations 7 Addendum Bookkeeping Services 8 Addendum Maximum Borrowing Commitment FRANCHISE: ADDRESS: EFFECTIVE DATE: THIS AGREEMENT (the "Agreement") is between THE QUIZNO'S FRANCHISE COMPANY, a Colorado corporation located at 1415 Larimer Street, Denver, Colorado 80202 ("Franchisor"), and the franchisee listed above ("Franchisee"), who agree as follows: PURPOSE 1.1 Franchisor and its affiliates have developed methods for establishing, operating, and promoting restaurants offering submarine sandwiches, salads, other food products and beverages, and related restaurant and carry out services ("QUIZNO'S Restaurants" or "Restaurants"), which include the use and license of certain valuable trade names, service marks, and trademarks (the "Marks") owned by The Quizno's Corporation ("TQC"), Franchisor's parent company, and licensed to Franchisor, including the Mark "QUIZNO'S," and TQC's distinctive techniques, expertise, and knowledge in establishing, operating, and promoting restaurants and related licensed methods of doing business (the "Licensed Methods"). 1.2 Franchisor grants the right to others to establish and operate Restaurants under the Marks and using the Licensed Methods. 1.3 Franchisee recognizes and acknowledges the benefits to be derived from being identified and associated with Franchisor, and being able to utilize the Restaurant system and concepts, and therefore desires to establish a Restaurant at an approved location. Franchisor is willing to grant Franchisee the right to operate a Restaurant under the terms and conditions contained in this Agreement. GRANT OF FRANCHISE 0.1 Grant of Franchise. Franchisor grants to Franchisee, and Franchisee accepts from Franchisor, the right to use the Marks and Licensed Methods in connection with establishing and operating a Restaurant at the location described in Section 3. Franchisee agrees to use the Marks and Licensed Methods, as they are changed, improved, and further developed by Franchisor and its affiliates from time to time, only in accordance with the terms and conditions of this Agreement. 0.2 Scope of Franchise Operations. Franchisee agrees at all times faithfully, honestly, and diligently to perform its obligations under this Agreement, to use best efforts to promote its Restaurant, and not to engage in any other business or activity that conflicts with the operation of the Restaurant in compliance with this Agreement. Franchisee agrees to utilize the Marks and Licensed Methods to operate all aspects of Franchisee's Restaurant in accordance with the methods and systems developed and prescribed from time to time by Franchisor, all of which are a part of the Licensed Methods. Franchisee's Restaurant shall offer all products and services designated by Franchisor. Franchisee shall implement any additions and changes to the products and services offered by its Restaurant that Franchisor requires. 1. FRANCHISED LOCATION AND TARGET AREA 1.1 Franchised Location. Franchisee is granted the right to own and operate a Restaurant at a specific address and location ("Franchised Location"). Franchisee shall choose and acquire a location for its Restaurant within the nonexclusive Target Area set forth in Exhibit 1.
